Case: 12-30488       Document: 00512054092         Page: 1     Date Filed: 11/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 15, 2012
                                     No. 12-30488
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL MARTIN, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-157-2


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Michael Martin, Jr., federal prisoner # 29422-034,
appeals the district court’s denial of a sentence reduction pursuant to 18 U.S.C.
§ 3582(c)(2) based on the amendment to the Guidelines that implemented the
Fair Sentencing Act (FSA) of 2010. He contends that, even though he was
sentenced as a career offender, § 3582(c) allows the district court to reevaluate
whether, given his post-sentencing rehabilitative efforts, his sentence should be
reduced. Martin appears to assert alternatively that he was not sentenced as a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30488     Document: 00512054092      Page: 2   Date Filed: 11/15/2012

                                  No. 12-30488

career offender. He also complains, for the first time in his reply brief, that the
government failed to carry its burden of proof at sentencing to show that he was
a career offender. We do not consider arguments raised for the first time in a
reply brief. See United States v. Rodriguez, 602 F.3d 346, 360 (5th Cir. 2010).
      Martin was sentenced pursuant to the career offender guidelines
provision, U.S.S.G. § 4B1.1. Contrary to Martin’s claim, our precedent forecloses
his assertion that the career offender Guideline does not preclude a reduction of
his sentence. See United States v. Anderson, 591 F.3d 789, 790-91 & n.9 (5th
Cir. 2009).
      As the district court determined that Martin was ineligible for a reduction
under § 3582(c)(2), it was not required to determine whether the 18 U.S.C.
§ 3553(a) sentencing factors warranted a reduction. See Dillon v. United States,
130 S. Ct. 2683, 2691-92 (2010). Moreover, the principles of United States v.
Booker, 543 U.S. 220 (2005), and its progeny do not apply to § 3582(c)(2)
proceedings. Dillon, 130 S. Ct. at 2692; United States v. Doublin, 572 F.3d 235,
237-39 (5th Cir. 2009). Martin’s arguments based on the inapposite Supreme
Court opinions in Freeman v. United States, 131 S. Ct. 2685 (2011) and Pepper
v. United States, 131 S. Ct. 1229 (2011), and on inapposite extra-circuit opinions,
are also unavailing.
      Accordingly, the district court did not abuse its discretion in denying
Martin’s § 3582(c)(2) motion. See Doublin, 572 F.3d at 237. The judgment of the
district court is AFFIRMED.




                                        2